United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.D., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Bridgeview, IL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Claudia M. Howe, for the appellant
Office of Solicitor, for the Director

Docket No. 14-1370
Issued: October 1, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA HOWARD FITZGERALD, Judge
ALEC J. KOROMILAS, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On May 30, 2014 appellant, through his representative, timely appealed the April 16,
2014 nonmerit decision of the Office of Workers’ Compensation Programs (OWCP). The latest
merit decision is dated March 12, 2013, which is more than 180 days prior to the filing of the
instant appeal. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board’s jurisdiction extends only to the April 16, 2014 nonmerit
decision.
ISSUE
The issue is whether OWCP properly determined that appellant’s request for
reconsideration was untimely filed and did not establish clear evidence of error.

1

5 U.S.C. §§ 8101-8193 (2006).

FACTUAL HISTORY
On November 21, 2007 appellant, then a 53-year-old mail carrier, injured his left knee in
a work-related fall. OWCP initially accepted the claim for left knee contusion. The claim was
later expanded to include left knee unspecified internal derangement. Appellant received wageloss compensation for temporary total disability (TTD) and OWCP placed him on the periodic
compensation rolls effective June 8, 2008. In June 2010, OWCP added left leg reflex
sympathetic dystrophy (RSD) as an accepted condition.
On November 9, 2011 OWCP issued a preliminary notice of proposed termination of
compensation. By decision dated December 30, 2011, it terminated wage-loss compensation and
medical benefits effective that same day. OWCP based its decision on the opinion of
Dr. Shing I. Yen, a Board-certified orthopedic surgeon and impartial medical examiner (IME).
Dr. Yen examined appellant on May 17, 2010. He provided several reports and, in his most
recent supplemental report dated October 13, 2011, Dr. Yen advised that appellant was capable
of working full duty. He further commented that if appellant is capable of working full duty,
then further treatment would be unnecessary.
Appellant requested reconsideration and, in a decision dated March 12, 2013, OWCP
modified the December 30, 2011 decision to reflect appellant’s entitlement to ongoing medical
treatment. OWCP found Dr. Yen’s opinion insufficient to establish that appellant’s RSD had
resolved. However, Dr. Yen’s opinion remained the weight of the evidence regarding injuryrelated disability.
Consequently, OWCP did not reinstate entitlement to wage-loss
compensation.
In a letter dated March 10, 2014, appellant questioned how OWCP could reinstate
medical benefits for his November 21, 2007 employment injury, but decline to pay wage-loss
compensation for total disability due to the same injury. He asked that his letter serve as a
request for reconsideration of the March 12, 2013 decision. OWCP received appellant’s request
for reconsideration on March 13, 2014.
In an April 16, 2014 decision, OWCP denied appellant’s request because it was untimely
and he failed to establish clear evidence of error with respect to OWCP’s March 12, 2013 merit
decision.
LEGAL PRECEDENT
Section 8128(a) of FECA does not entitle a claimant to review of an OWCP decision as a
matter of right.2 OWCP has discretionary authority in this regard and has imposed certain
limitations in exercising its authority.3 One such limitation is that the application for
reconsideration must be received by OWCP within one year of the date of the decision for which

2

This section provides in pertinent part: “[t]he Secretary of Labor may review an award for or against payment
of compensation at any time on his own motion or on application.” 5 U.S.C. § 8128(a).
3

20 C.F.R. § 10.607 (2012).

2

review is sought.4 When a request for reconsideration is untimely, OWCP will undertake a
limited review to determine whether the application presents clear evidence of error on the part
of OWCP in its most recent merit decision.5
ANALYSIS
Appellant’s request for reconsideration is dated March 10, 2014, and OWCP received it
on March 13, 2014. The last merit decision was issued on March 12, 2013. For the request to
have been timely, OWCP should have received it on or before March 12, 2014. On appeal
appellant alleges that U.S. Postal Service tracking information reportedly showed that appellant’s
request was delivered on March 12, 2014, but the referenced tracking information was not part of
the record before OWCP, and the Board is precluded from reviewing it.6 Moreover, timeliness is
determined based on the iFECS “received date,” which in this case was March 13, 2014.7
Because appellant’s request for reconsideration was untimely, he must demonstrate clear
evidence of error on the part of OWCP.8
OWCP previously terminated wage-loss compensation and medical benefits effective
December 30, 2011. Medical benefits were reinstated based on OWCP’s determination that
appellant’s RSD had not fully resolved. On reconsideration, appellant questioned how OWCP
could reinstate medical benefits, but continue to deny wage-loss compensation.
A recognized need for ongoing medical treatment is not a finding that the claimant cannot
work. Appellant’s latest reconsideration request did not include additional medical evidence that
showed of ongoing injury-related disability. Accordingly, he failed to establish clear evidence of
error on the part of OWCP. As such, there is no justification for further merit review. The
Board finds that OWCP properly declined to reopen appellant’s case under 5 U.S.C. § 8128(a).
4

20 C.F.R. § 10.607(a). The one-year period begins on the date of the original decision, and an application for
reconsideration must be received by OWCP within one year of OWCP’s decision for which review is sought for
merit decisions issued on or after August 29, 2011. Federal (FECA) Procedure Manual, Part 2 -- Claims,
Reconsiderations, Chapter 2.1602.4 (October 2011). Timeliness is determined by the document receipt date of the
request for reconsideration as indicated by the “received date” in the Integrated Federal Employees’ Compensation
System (iFECS). Id. at Chapter 2.1602.4b.
5

20 C.F.R. § 10.607(b).

6

20 C.F.R. § 501.2(c)(1).

7

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.4b.

8

20 C.F.R. § 10.607(b). To establish clear evidence of error, a claimant must submit evidence relevant to the
issue that was decided by OWCP. See Dean D. Beets, 43 ECAB 1153 (1992). The evidence must be positive,
precise and explicit and it must be apparent on its face that OWCP committed an error. See Leona N. Travis, 43
ECAB 227 (1991). It is not enough to merely show that the evidence could be construed to produce a contrary
conclusion. Id. Evidence that does not raise a substantial question concerning the correctness of OWCP’s decision
is insufficient to establish clear evidence of error. See Jesus D. Sanchez, 41 ECAB 964 (1990). The evidence
submitted must not only be of sufficient probative value to create a conflict in medical opinion or establish a clear
procedural error, but must be of sufficient probative value to prima facie shift the weight of the evidence in favor of
the claimant and raise a substantial question as to the correctness of OWCP’s decision. Thankamma Mathews, 44
ECAB 765, 770 (1993).

3

CONCLUSION
Appellant’s request for reconsideration was untimely, and he failed to demonstrate clear
evidence of error. Therefore, he is not entitled to further merit review.
ORDER
IT IS HEREBY ORDERED THAT the April 16, 2014 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: October 1, 2014
Washington, DC

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

